Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Sun et al. for the “DATA PROCESSING METHOD ADAPTED TO ACCESS NETWORK ARCHITECTURE, ACCESS NETWORK ARCHITECTURE SYSTEM AND STORAGE MEDIUM” filed 08/14/2018 has been examined.  This application is a 371 of PCT/CN2016/113861 filed 12/30/2016, and claims foreign priority to 201610091390.7, filed 02/18/2016 in China.   The preliminary amendment filed 08/14/2018 has been entered and made of record.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

Drawings
3.      Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Objections
4.       Claims 9-16 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	     The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claims 3, 19 recite the limitation "…the selecting, by the data distribution…" on lines 2.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.
the data distribution and reordering layer…" on lines 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 5-7 recite the limitation "…the network side…" on line 5 and “…the ideal/non-ideal transmission state…” on line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 13-15 recite the limitation "…the network side…" on line 3 and “…the ideal/non-ideal transmission state…” on line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

9.        Claims 1-4, 8-12, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blankenship et al. (US#9,648,514) in view of Cho (US#9,326,215).  
As best understood, regarding claim 9, the references disclose a method and system for flow control between an RLC layer and a PDCP layer in a communication system, according to the essential features of the claim.  Blankenship et al. (US#9,648,514) discloses self-adaptive access network architecture system, comprising: a data distribution and reordering module, a PDCP layer and an RLC layer, wherein the data distribution and reordering module is configured to acquire control information, distribute data received from the PDCP layer to a central RLC layer / a remote RLC layer in accordance with the control information, reorder data received from the central RLC layer / the remote RLC layer (see Fig. 4; Col. 7, line 11 to Col. 8, line 11: RLC 436 is equivalent to the central RLC, and RLC 416 is equivalent to the remote RLC; as the data distribution module is positioned between the PDCP and RLC, data received from the PDCP layer is necessarily distributed to the central RLC layer/remote RLC layer, and data received from the RLC layer is sent to the PDCP layer after rearrangement and sorting).
However, Blankenship’s reference does not disclose expressly wherein transmitting the reordered data to the PDCP layer.  In the same field of endeavor, Cho (US#9,326,215) teaches to the PDCP reordering function at handover as illustrated in Figs. 8-9, in which the PDCP layer of the source eNB forwards the buffered out-of-sequence uplink data blocks to the PDCP layer of the target eNB (S119). The PDCP layer of the target eNB reorders the in-sequence uplink data blocks and the out-of-sequence uplink data blocks (S120). The PDCP layer of the UE reorders Col. 8, line 65 to Col. 9, line 33). 
As best understood, regarding claim 10, the reference further teach wherein the data distribution and reordering module is further configured to receive configuration signaling from the RRC layer, and select whether to generate the central RLC layer or the remote RLC layer in accordance with the configuration signaling (Blankenship et al.: see Figs. 3-5; Col.  6, line 34 to Col. 8, line 11). 
As best understood, regarding claim 11, the reference further teach wherein the data distribution and reordering module is further configured to: when a network side is in an ideal/ non-ideal transmission state, generate the central/remote RLC layer (Blankenship et al.: Figs. 1-2; Col. 4, line 36 to Col. 6, line 32).
As best understood, regarding claim 12, the reference further teach wherein a function of the data distribution and reordering module is configured between the PDCP layer and the RLC layer, or in the PDCP layer or the RLC layer (Blankenship et al.: see Fig. 4; Col. 7, lines 38-54: the data distribution module is positioned between the PDCP and RLC). 
As best understood, regarding claim 16, the reference further teach wherein an inter-cell MAC module configured to transmit the control information to the data distribution and reordering module, wherein the control information comprises information about a byte length of the data distributed over an air-interface channel and information about an air-interface link during air-interface cell switch (Blankenship et al.: Figs. 1-2; Col. 4, line 36 to Col. 6, line 32). 
Regarding claims 1-4, 8, they are method claims corresponding to the apparatus claims 9-12, 16 as discussed above. Therefore, claim 1-4, 8 are analyzed and rejected as previously discussed with respect to claims 9-12, 16.

One skilled in the art would have recognized the need for effectively and efficiently processing of the digital broadcasting signals services utilizing PLPs, and would have applied Vesma’s teaching for digital broadcast receiver capacity signaling information into Kwon's transmitting/receiving a broadcast signal.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Vesma’s digital broadcast receiver capacity signaling metadata into Kwon’s apparatus and method for receiving/transmitting broadcast signal with the motivation being to provide a method and apparatus for receiving apparatus that processes PLP data.
Allowable Subject Matter
9.	Claims 5-7, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 112 2nd paragraph as stated above, and in independent form including all of the limitations of the base claim and any intervening claims.
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein when the network side is in the ideal transmission state, receiving, by the data distribution and reordering 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Zhang et al. (US#10,225,830) shows processing method of data packet, terminal, base station and system.
The Xiao et al. (US#2017/0085492) shows packet data convergence protocol (PDCP) entity and method performed by the same.
The Ogura (US#10,341,887) shows communication system, base station, method and non-transitory computer readable medium storing program.
The Uchino et al. (US#10,306,699) shows user equipment and base station.
The Lee et al. (US#10,219,317) shows method for handling of data transmission and reception for SeNB related bearer release at a UE in dual connectivity system and device.
The Kim et al. (US#8,817,806) shows method and apparatus for flow control between RLC and PDCP in a communication.

The Wen et al. (US#2017/0111832) shows method and apparatus for processing RLC/PDCP entities at a UE in a dual connectivity system.
The Wang et al. (US#2016/0373962) shows data package shunting transmission method and system, and computer storage medium.
The Zhang et al. (US#9,801,204) shows sending node and buffer status reporting method.
The Belghoul et al. (US#10,440,765) shows multi-RAT radio resource aggregation with split bearer support.
The Larmo et al. (US#9,871,625) shows status reporting for retransmission protocol.
The Wang et al. (US#2009/0034476) shows packet data convergence protocol procedure.
The Uchino et al. (US#2017/0303170) shows user equipment.
The Zhang et al. (US#10,027,593) shows methods for reorder PDCP packets.
The Zenget al. (US#10,341,900) shows data transmission method, BS & wireless.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
04/12/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477